Exhibit 10.1
 
University of Louisville Research Foundation
Amendment No. 1 to
Sponsored Research Agreement




THIS Amendment No. 1 (“Amendment”) is made and effective as of the last date of
signature below (“Effective Date”), by and between the University of Louisville
Research Foundation, Inc. (hereinafter “ULRF”) a Kentucky non-profit corporation
having an office at MedCenter One, 501 E. Broadway, Suite 200, Louisville, KY
40202-1798 as the agent of the University of Louisville (hereinafter "UofL") for
receiving grants and research agreements from external funding sources and which
owns and controls intellectual property on behalf of UofL (collectively
“Institution”) and NeoStem, Inc. with a principal place of business at 420
Lexington Avenue, Suite 450, New York, NY  10170 (hereinafter “SPONSOR”).


WHEREAS, ULRF and SPONSOR entered into that certain Sponsored Research Agreement
as of November 13, 2007 (the “Original Agreement”); and


WHEREAS, ULRF and SPONSOR wish to amend the Original Agreement to amend the
research program set forth therein to provide for certain additional research in
return for receiving certain rights in the research results and to provide for
support related to such additional research.


NOW, THEREFORE, the parties hereto agree as follows:


1.
DEFINITIONS



Unless otherwise set forth herein, initially capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Original
Agreement.


2.
RESEARCH



The Research Plan is hereby amended to provide that the research set forth in
Appendix A-1 hereto (“Pre-Aim 1”) shall become part of the Original Agreement
and Pre-Aim 1 shall be conducted prior to the conduct of the Research set forth
in the Original Agreement.  SPONSOR will use its best reasonable efforts to
provide to Principal Investigator no later than October 17, 2008 the
de-identified samples required for Institution’s performance of its portion on
Pre-Aim 1.  Institution will use its best reasonable efforts to complete its
portion of Pre-Aim 1 within a period of two (2) months from the date of receipt
of such necessary samples from SPONSOR.


Sponsor has been advised by Institution that the Pre-Aim 1 protocol titled
“Isolation of Very Small Embryonic like Stem Cells (VSELS) from Peripheral Blood
after G-CSF mobilization”, IRB tracking # 08.0255, was determined by the
University of Louisville Institutional Review Board (IRB) to be an Exempt study
as defined by the IRB and unless said protocol is modified, no further
continuing review and/or approvals are required for the research study under
Pre-Aim 1.  Institution acknowledges that, upon receipt of the apheresis product
referred to in Pre-Aim 1, Pre-Aim 1 shall commence promptly.


4. 
PAYMENT OF COSTS



4.1       In consideration of ULRF’s performance hereunder and under the
Original Agreement, SPONSOR agrees to support costs incurred in performance of
the Research in the aggregate amount of Three Hundred Ninety-Nine Thousand Five
Hundred Twelve U.S. Dollars (US$399,512), inclusive of applicable Facilities &
Administrative Costs calculated at Institution’s rate in effect as of the
Effective Date of the Original Agreement on the terms set forth herein and
therein. It is acknowledged that of this amount, $375,000 relates to the
Research under the Original Agreement and $24,512 relates to Pre-Aim 1.  As of
the date of this Amendment, no amounts are payable under the Original Agreement;
provided, however, that on April 3, 2008, SPONSOR prepaid $50,000 under the
Original Agreement.  ULRF and
 
 
 

--------------------------------------------------------------------------------

 
 
SPONSOR agree that the this $50,000 prepayment shall be credited to the $24,512
payable for the conduct of Pre-Aim 1 of the Additional Research on the date that
Pre-Aim 1 commences.


NO OTHER CHANGES


Except as set forth in this Amendment, the terms of the Original Agreement shall
remain unchanged and the rights and obligations of the parties under the
Original Agreement shall apply equally to the conduct of Pre-Aim 1 provided for
hereby.




[remainder of page left blank intentionally]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




THE UNIVERSITY OF LOUISVILLE
 
NEOSTEM, INC.
RESEARCH FOUNDATION, INC.
               
Signature:
/s/ David D. King
 
Signature:
/s/ Robin Smith
         
Printed Name:
David D. King
 
Printed Name:
Robin Smith
         
Title:
Director, Office of Industry Contracts
 
Title:
CEO
         
Date:
10/7/2008
 
Date:
10/3/08





Principal Investigator, while not a party to this Agreement, by his/her
signature acknowledges that he/she: (1) has read and agrees to abide by the
terms and conditions that apply to the Principal Investigator,  (2) agrees to
conduct/perform the research as outlined in the Research Statement of Work, and
(3) if applicable, will see that the work within the scope of this agreement is
performed in accordance with an approved University/Institution management
plan.1


Name:
Mariusz Z. Ratajczak, M.D., Ph.D.
       
Signature:
/s/ Mariusz Z. Ratajczak
       
Title:
Professor, Medical Oncology
       
Date:
10/7/08
 




















--------------------------------------------------------------------------------

1  “Management Plan" means a written plan for the management, reduction or
elimination of a potential financial conflict of interest relating to research.
It relies upon, and is therefore limited by, good faith disclosures about
significant financial interests made, and other information provided by, a
covered individual to the University.
 
 
 

--------------------------------------------------------------------------------

 